              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
MATTHEW JAMES DURY,             )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court upon the Defendant’s “Motion to

Change Supervised Release Location . . . and Legal Name Change on

Release” [Doc. 161].

      The Defendant requests that the Court enter an order transferring

jurisdiction over his term of supervised release to the District of Colorado and

changing his name and Social Security number. [Doc. 161].

      The Defendant is currently incarcerated and serving a 204-month term.

According to the Bureau of Prisons, the Defendant’s current projected

release date is February 2024. The Defendant has not yet been released to

a halfway house and thus his term of supervision has not commenced.

Moreover, the preparations for the Defendant’s release have not yet begun,
and thus no determination has yet been made as to the district to which the

Defendant will be released.       Accordingly, his motion for a transfer of

jurisdiction related to his term of supervised release is premature. This issue

can be addressed administratively prior to Defendant’s release, and if the

Defendant is placed in a halfway house or other type of community

placement, the Defendant may then ask his supervising probation officer to

request a transfer of jurisdiction by the Court.

      The Defendant’s request for an order changing his name and Social

Security number are matters that are within the jurisdictions of other courts

or administrative agencies. This Court has no jurisdiction over such matters.

Therefore, this part of Defendant’s motion is hereby denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Change Supervised Release Location . . . and Legal Name Change on

Release” [Doc. 161] is DENIED.

      IT IS SO ORDERED.

                                  Signed: December 18, 2019




                                        2
